MEMORANDUM **
Defendant appeals the district court’s finding of juvenile delinquency. He contends that the United States Attorney’s certification under 18 U.S.C. § 5032 for proceeding in federal court was deficient, and that the district court lacked jurisdiction, because the U.S. Attorney certified only that a state prosecutor declined to prosecute defendant, and not that the state court lacked or refused jurisdiction. This contention is foreclosed by our recent decision in United States v. Juvenile Male, 528 F.3d 1146, 1153-54 (9th Cir.2008) (holding that certification under § 5032 was proper *503because, when state prosecutor affirmatively declines to prosecute, state court does not have jurisdiction).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.